Title: From George Washington to Anthony White, 28 October 1775
From: Washington, George
To: White, Anthony



Sir
Camp at Cambridge 28th Oct. 1775.

Sir,—I could not let Mr. White depart this Camp without paying you the tribute of a Letter. When I wrote to you last, I thought it not at all unlikely, that he might have been one of my Family before this, as I was not sanguine in my expectation of the Gentleman’s (to whom I had written before I had spoke to yr. son on this Subject) coming this way. By the last Post I received a Letter from him (that is Mr. Harrison) informing me of his having received my Invitation, tho’ long after date, and that he should immediately set out for this Camp; whereupon I advis’d Mr. White as I learnt by a Letter from a Member of Congress that two Battalions were to be raised in the Jerseys to repair there without loss of time being firmly perswaded that his merit would entitle him to an honourable appointment in one or the other of those Corps.
For the occurrences of this Camp I must refer you to Mr.

White, who can relate matters more circumstantially than my time, or the limits of a Letter, will enable me to do. with great esteem I remain, Sir, Yr. most obed’t H’ble Serv’t,

Go. Washington.

